Mr. Justice Duncan delivered the opinion of the court: The Public Service Company of Northern Illinois, appellee, filed a petition in the county court of Lake county to condemn certain lands required for the extension of its transmission line. Appellants, with others, as owners of certain tracts of land described in 'the petition and sought to be condemned, were made, defendants. All of the defendants, including appellants, filed joint and several motions to dismiss the petition, limiting their appearance for that special purpose. These motions were denied. All of the defendants, including appellants, then entered their general appearance and filed, cross-petitions alleging damages to lands not taken. On trials had, judgments of condemnation and fixing compensation for lands taken were rendered against all of said defendants. Appellants have prosecuted this separate appeal from the judgment rendered against them. The grounds relied upon for a reversal of the judgment by appellants are that appellee had no right to exercise the right of eminent domain, and that sections 50 and 59 of the act providing for the regulation of public utilities are void because in contravention of section 13 of article 4 of the constitution. The same questions were raised by the appeal and assignments of error in Public Service Co. v. Recktenwald, 290 Ill. 314, and the briefs and arguments in that case are identical with the briefs and arguments in this case. The decision in that case is decisive of the questions raised in this case,' and for the reasons therein given the judgment of the county court in this case is affirmed. Judgment affirmed.